Yesawich, Jr., J. (dissenting).
I respectfully dissent and vote to affirm.
"Public employer”, as defined by Civil Service Law § 201 (6) (a), encompasses a number of entities including "(i) the state of New York” and "(vi) any other * * * agency or instrumentality or unit of government which exercises governmental powers under the laws of the state”. To construe public employer to mean the State of New York as a single unit which includes the subunits of the State reads clause (vi) out of the statute and renders this language meaningless, in contravention of established principles of statutory construction (see, McKinney’s Cons Laws of NY, Book 1, Statutes § 231).
In my view, respondent is a public employer within the reach of clause (vi) of Civil Service Law §201 (6) (a). It is unquestionably an agency of the State (see, Executive Law § 661), one which the Court of Appeals has implicitly recognized to be an employer for purposes of the Taylor Law (see, Van Vlack v Ternullo, 53 NY2d 1003, 1004), one which this court has found to be a public employer for purposes of the Human Rights Law (Matter of New York State Dept, of Correctional Servs. v McCall, 111 AD2d 571, 572) and one which clearly exercises governmental powers (see, New York Inst, for Educ. of Blind v United Fedn. of Teachers’ Comm. for N. Y. Inst., 83 AD2d 390, 400, affd 57 NY2d 982). Accordingly, the Commissioner of Correctional Services, being the chief executive officer (Correction Law §5) of a public employer, was empowered to enter into negotiations and agreements with petitioner (see, Civil Service Law § 204 [1]; § 201 [12]). His alleged statement to petitioner authorizing two facility Superintendents to enter into the collective bargaining agreements on behalf of respondent, for the purpose of retaining persons who apparently are neither full-time employees of the State nor represented by any of the five negotiating units recognized in Matter of Civil Serv. Employees Assn. v Helsby (32 AD2d 131, affd 25 NY2d 842), constrains respondent to arbitrate pursuant to those agreements.
Mikoll, Mercure and Harvey, JJ., concur with Weiss, J. P.; Yesawich, Jr., J., dissents and votes to affirm in an opinion.
Order reversed, on the law, without costs, motion granted and petition dismissed.